*239Opinion by
Lawrence, J.
In accordance with stipulation of counsel and following the cited cases the merchandise in question was held dutiable as follows: (1) Tape measures similar to those the subject of Abstract 43372, as household utensils, and dime savings banks similar to those the subject of Abstract 42749, as hollow ware, at 40 percent under paragraph 339; (2) electric Christmas wreaths similar to those the subject of United States v. N. Minami (29 C. C. P. A. 169, C. A. D. 188), and brass base shells similar to those the subject of New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607), as articles having as an essential feature an electrical element or device, at 35 percent under paragraph 353 where the merchandise was entered for consumption or withdrawn from warehouse for consumption prior to the effective date of the trade agreement with the United Kingdom (T. D. 49753), or at 25 percent under said provision where the merchandise was entered for consumption or withdrawn from warehouse for consumption subsequent to the effective date of said trade agreement; and (3) marcel irons similar to those the subject of Abstract 38680, and paperweights similar to those the subject of Woolworlh v. United States (26 C. C. P. A. 221, C. A. D. 20), at 40 percent under paragraph 339 as household utensils. The protests were sustained to this extent.